            Case 3:19-cv-01868-JCH Document 18 Filed 11/27/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

CHRISTOPHER WALKER and                           )   Civil Action No.
DANIEL GINNETTI,                                 )
                                                 )
          Plaintiffs                             )
                                                 )
v.                                               )
                                                 )
EVO PAYMENTS INTERNATIONAL,                      )
LLC                                              )
                                                 )
          Defendant                              )   NOVEMBER 27, 2019

                        NOTICE OF SERVICE OF NOTICE TO COUNSEL
                       FOR CASES REMOVED FROM SUPERIOR COURT

          Defendant EVO Payments International, LLC hereby gives notice to the Court of its

compliance with the Notice To Counsel/Self-Represented Parties [ECF Docket no. 14], and

further states the following:

          On November 27, 2019, the undersigned counsel for Defendant EVO Payments

International, LLC served upon all counsel of record copies of the following: (1) Notice To

Counsel And Self-Represented Parties (Assignment of Case to the Honorable Janet C. Hall);

(2) Standing Order On Removed Cases; (3) Order On Pretrial Deadlines; (4) Electronic Filing

Order In Civil Cases; (5) Standing Protective Order; and (6) Standing Order Relating To

Discovery. Counsel for EVO Payments International, Inc. previously served copies of the

documents filed at ECF Docket Nos. 1 - 8 on Plaintiff’s counsel on November 22, 2019.




8163367
          Case 3:19-cv-01868-JCH Document 18 Filed 11/27/19 Page 2 of 3



                                     Respectfully submitted,


                                     DEFENDANT, EVO PAYMENTS
                                     INTERNATIONAL, LLC


                                     By: /s/ Christopher R. Drury
                                          Robert J. O’Brien (ct05489)
                                          Christopher R. Drury (ct26972)
                                          Shipman & Goodwin LLP
                                          One Constitution Plaza
                                          Hartford, CT 06103-1919
                                          Phone: (860) 251-5000
                                          Fax: (860) 251-5216
                                          Email: robrien@goodwin.com
                                          Email: cdrury@goodwin.com

                                     its attorneys.




                                     2
8163367
          Case 3:19-cv-01868-JCH Document 18 Filed 11/27/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

     I hereby certify that on November 22, 2019 a copy of the foregoing NOTICE OF
SERVICE OF NOTICE TO COUNSEL FOR CASES REMOVED FROM SUPERIOR
COURT was served by electronic mail on the following:

Mark E. Block, Esq.
Amanda L. Sisley, Esq.
Block, Janney & Sisley, LLC
138 Main Street
Norwich, CT 06360
Email: mblock@bjplawyers.com
Email: asisley@bjplawyers.com
Counsel for Plaintiffs Christopher Walker and
Daniel Ginetti



                                           /s/ Christopher R. Drury
                                           Christopher R. Drury (ct26972)
                                           Shipman & Goodwin LLC
                                           One Constitution Plaza
                                           Hartford, CT 06103-1919
                                           Phone: (860) 251-5000
                                           Fax: (860) 251-5216
                                           Email: cdrury@goodwin.com




                                          3
8163367
